DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 125, 126, 128, and 129 stated as regions in instant paragraph [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al. (US 2017/0110746).
Regarding claim 1, Mack discloses fuel cell stack and a method for testing the stack for leaks (abstract). A sniffer device 520 (inspection jig) includes a test head 521 including a plurality of vacuum plenums 601 (divided inspection portion including a gas leak inspection space). Because the sniffer device has a plurality of vacuum plenums where each vacuum plenum addresses a small portion of the outer surface [a region], it is considered that the sniffer device (jig) divides an outer surface [of the fuel cell stack] into a plurality of regions. 
The test head 521 is positioned on the fuel cell stack ([0044], Fig 6A), and therefore is considered a jig installation step of installing an inspection jig. 
Each vacuum plenum 601 of the test head 521 can be coupled to a separate fluid conduit 605 or channel with its own dedicated detector ([0049]), therefore meeting the limitation of a gas sensor arranged in each of the gas leak inspection spaces. The detector determines the presence or absence of a leak ([0004]), and therefore is considered a first leak inspection step of identifying a leak region in which the gas leak occurs.
claim 2, Mack discloses all of the claim limitations as set forth above. Mack teaches the test head 521 includes a matrix of vacuum plenums in the y- and z-axes, and thereby forms a grid or plenums in parallel ([0048], Fig 7). Therefore, the divided regions of the outer surface are obtained by dividing the outer surface in a grid pattern or in parallel with a stacking plane.
Regarding claim 3, Mack discloses all of the claim limitations as set forth above. Mack teaches the sniffer device 520 is able to identify leak defects from within a particular fuel cell and in embodiments may also be able to determine the location, size and/or type of leak defect within a particular cell ([0047]), and thus meets the limitation of identifying a leak position in the leak region identified in the first leak inspection step.
Regarding claim 5, modified Mack discloses all of the claim limitations as set forth above. Mack teaches the test head 521 is positioned on the fuel cell stack ([0044], Fig 6A). 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in an above section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mack et al. (US 2017/0110746).
Regarding claim 4, modified Mack discloses all of the claim limitations as set forth above. In an embodiment, Mack teaches the stack 501 may be provided on a moveable support or stage, and the stack 501 may be moved relative to the test head ([0043]). That is, Mack suggests performing an inspection on one section/area of the stack, and then moving or rotating the stack so that a second outer surface comes to a position occupied by the first outer surface prior to rotation, and the inspection method is performed on the second outer surface.
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in an above section.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0110746), as applied to claim 1, and further in view of Son (US 2018/0067013).
Regarding claim 6, Mack discloses all of the claim limitations as set forth above. While Mack teaches positioning the test head 521 on the fuel cell stack ([0044], Fig 6A), Mack does not explicitly disclose wherein the inspection jig is fixed to an end plate of the fuel cell stack and positioned.
Son teaches a method of testing an airtightness of the fuel cell stack (abstract). Jigs 11 and 12 are used to install detection gas supplier 20 and intake 30 to a fuel cell stack ([0058]). As seen in Figure 1, the jigs 11 and 12 are installed and attached to end plate 5 (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the attachment/installing of a device on a fuel cell end plate for testing for airtightness as taught by Son with the sniffer device and test head of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2017/0110746), as applied to claim 1, and further in view of Sunshine et al. (US 6,085,576).
Regarding claim 7, Mack discloses all of the claim limitations as set forth above. While Mack teaches vacuum plenums may be a vacuum nozzle ([0037]) or may have a nozzle orifice with a dimension in the z-axis direction that is slightly greater than the width of the air outlet openings 510 of the stack ([0048]), Mack does not explicitly disclose wherein the divided inspection portion is formed in a pyramidal or a hemispherical shape, with a base of the divided inspection portion being coplanar with an outer periphery of the divided region, and the divided inspection portion narrowing in the width as it extends from the base.
Sunshine discloses a vapor sensing device 100 (abstract) including a sampling wand/nose 130. The sampling wand/nose can have a variety of different shapes which may be specifically dimensioned for improved performance in specific applications (Fig 3B, C6/L30-34). Noses with wide openings (which would include nose 130d and 130f) may be advantageous in sampling a gas (C19/L50-54). As seen in Figure 3B, nose 130e has an end portion which is hemispherical in shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hemispherical shape for a gas detector channel (as taught by Sunshine) with the vacuum plenum shapes of Mack for the purpose of collecting and sampling the leaking gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725